Memorandum Per Curiam.
The tenants-lessees having rented the entire building, consisting of less than twenty-five furnished rooms, as housing accommodations, under paragraph (4) of subdivision (b) of section 1 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Fed. Reg. 13915) the demised premises are subject to the provisions of said regulations.
Further, as under the business space law (L. 1945, ch. 314, § 2, subd. [a]) business space is space “ other than * * * (2) * * * dwelling space in rooming houses, apartment houses, dwelling and other housing accommodations ”, the ruling below that the demised premises are business space within the meaning of said statute and summary proceedings for holding over the term were not available to the petitioners was erroneous.
The final order and judgment should be reversed and new trial ordered, with $30 costs to appellants to abide the event.
Hammer, Shientag and Eder, JJ., concur.
Judgment reversed, etc.